Citation Nr: 1119758	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2007 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO implicitly reopened and denied the claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in April 2008.  The RO furnished a statement of the case (SOC) in November 2009.  The Veteran filed a substantive appeal (via a VA Form 9) in January 2010.

In August 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

As indicated above, the RO reopened the claim for service connection for PTSD and addressed that claim on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for PTSD has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the psychiatric disorder as encompassing the two issues on the title page.

The issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of December 1994, the RO denied service connection for PTSD; and that decision is final.

2.  The evidence added to the record since the December 1994 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

Subsequent to the final December 1994 rating decision, new and material evidence has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the veteran and the representative, and has enhanced its duty to assist a veteran in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the favorable action on the petition to reopen in the Board's decision.

New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for PTSD in a December 1994 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection for PTSD, a claimant must satisfy three evidentiary requirements.  First, there must be medical evidence establishing a diagnosis of the condition.  Second, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  Third, there must be credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The pertinent evidence which was of record when the RO rendered its December 1994 rating decision may be briefly summarized.  The service treatment records indicate that in June 1978, the Veteran presented with an October 1977 history of sleepwalking in boot camp, and that he had developed nervousness and depression for the last one and a half months.  In February 1979, he received treatment to rule out a concussion, diagnosed as multiple contusions, resulting from a fight the previous night.  No findings of a neurological or psychiatric abnormality were noted upon the Veteran's entrance into or separation from service.  The service treatment and service personnel records reflect that the Veteran's primary duty included that of a security guard during his active service from April 1978 to February 1979.  The medical records and reports from VA, covering the period from January 1979 to November 1994, and from the West Virginia Department of Health, covering the period from February to March 1993, indicate that the Veteran was treated for and diagnosed with alcohol abuse and intoxication and depression.

Based upon the foregoing, the RO, by a rating decision in December 1994, denied, in relevant part, service connection for PTSD.  That decision was predicated on a finding that the Veteran had no diagnosis of PTSD in service or thereafter.

The pertinent evidence submitted since the December 1994 RO decision consists of service personnel records, VA outpatient treatment reports, a VA examination, a letter from a social worker, and the Veteran's testimony.

The service personnel records show that the Veteran was arrested in February 1979, and that he was charged with interfering with a police officer, disorderly conduct, and assault on a police officer for which he was convicted and sentenced to 30 days in a correctional facility.  In April 1979, the Veteran was strongly recommended for discharge from the United States Marine Corps by reason of misconduct and fraudulent enlistment.  The Veteran's DD form 214 discloses that his military occupational specialty (MOS) was that of a rifleman, with related civilian occupations of proof technician and small arms.  VA outpatient treatment reports, covering the period from January 1993 to April 2008, indicate that the Veteran was treated for and diagnosed with the following:  alcohol and polysubstance dependence, alcohol abuse, nicotine dependence, and a tobacco use disorder; depression (not otherwise specified (NOS)); PTSD secondary to military sexual trauma; PTSD, military sexual trauma; anxiety disorder NOS; rule out PTSD; rule out major depressive disorder; rule out mood disorder NOS; and rule out impulse control disorder.  

In an August 2009 letter, a social worker reported that the Veteran had been a resident of the West Virginia Veterans' Home since January 2007; he received medical care at the Huntington VA medical center (VAMC) with treatment by the mental health clinic; the Veteran entered in-patient treatment for PTSD in the Cincinnati VAMC in November 2008; and he continued to experience nightmares and night sweats related to his PTSD.

In an October 2009 VA examination, the examiner opined that it was at least likely that the Veteran was traumatized and raped while incarcerated as the time-line was consistent with this report.  She also found that it was unlikely that the Veteran developed PTSD symptomatology which fully met the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IVTR) criteria and, therefore, other mental health diagnoses as applied (including the VA examination diagnoses of anxiety disorder NOS and depressive disorder NOS secondary to substance abuse) were more probable.  

The Veteran presented testimony at an August 2009 RO hearing and an August 2010 Board video conference hearing, regarding his claimed in-service personal assault and psychiatric disorder.  At the August 2010 video conference hearing, the Veteran testified that despite his pre-service behavior, there was an impact on his condition due to his military sexual trauma in service which resulted in either his PTSD or anxiety disorder.  He reported that he worked as a military policeman in service and, while he was incarcerated due to an incident in service, he was sexually assaulted.  The Veteran also testified that he was diagnosed with PTSD at the VAMC in 2008.

Because the new evidence submitted since the RO rendered its December 1994 decision tends to indicate a diagnosis of PTSD secondary to military sexual trauma and indicates that the Veteran was incarcerated while on active duty, which he now alleges having been sexually assaulted during his in-service incarceration, it is neither cumulative nor redundant, relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Accordingly, presuming its credibility, the evidence received since the December 1994 RO decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a), and provides a basis to reopen the claim for service connection for PTSD.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; and the appeal is granted to this extent only.





REMAND

Having found that the Veteran has successfully reopened the claim for service connection for PTSD, the Board must now conduct a de novo review.  Since the record evidence includes diagnoses of an anxiety disorder and depression, the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In statements and testimony presented throughout the duration of the appeal, the Veteran has alleged that he experience an in-service personal assault, characterized as military sexual trauma, which later resulted in his current psychiatric disorder, to include PTSD, anxiety disorder and depression.  In an August 2010 video conference hearing, the Veteran testified that, despite his pre-service behavior, there was an impact on his condition due to the military sexual trauma he experienced in service, which resulted in either his PTSD, anxiety disorder or depression.  He reported that he worked as a military policeman in service and, while he was incarcerated due to an incident in service, he was sexually assaulted.  The Veteran also testified having been diagnosed with PTSD at the VAMC in 2008.

As noted above, the service treatment records reflect no findings of a neurological or psychiatric abnormality upon the Veteran's entrance into active service.  In June 1978, the Veteran was noted to have a history of sleepwalking in boot camp in October 1977 and he reportedly developed nervousness and depression for the last one and a half months.  He also was treated in February 1979 for a rule out concussion, diagnosed as multiple contusions, resulting from a fight the previous night.  No findings of a neurological or psychiatric abnormality were noted upon the Veteran's separation from service.  

Service personnel records reflect that the Veteran's primary duty included that of a security guard during his active service from April 1978 to February 1979.  The Veteran was arrested in February 1979 and charged with interfering with a police officer, disorderly conduct, and assault on a police officer, for which he was convicted and sentenced to 30 days in a correctional facility.  In April 1979, the Veteran was strongly recommended for discharge from the U.S. Marine Corps by reason of misconduct, fraudulent enlistment.  The Veteran's DD form 214 reflected his MOS was that of a rifleman, with related civilian occupations of proof technician and small arms.  

VA outpatient treatment reports from February 1979 to April 2008 reflect that the Veteran was initially treated for alcohol abuse in May 1982 and thereafter was variously treated for and diagnosed with alcohol/ETOH/ethanol abuse and dependence, chronic alcohol intoxication, inhalant dependence, polysubstance/substance abuse and dependence, marijuana dependence, nicotine dependence, crack cocaine dependence, tobacco use disorder, depression NOS, rule out impulse control disorder, and rule out PTSD, PTSD secondary to military sexual trauma, PTSD, military sexual trauma, anxiety disorder NOS, rule out major depressive disorder, and rule out mood disorder NOS.  He was initially diagnosed with depression NOS, in December 1992.  

In an August 2009 letter, a social worker reported that the Veteran had been a resident of the West Virginia Veterans' Home since January 2007, he received medical care at the Huntington VAMC with treatment by the mental health clinic, the Veteran entered in-patient treatment for PTSD in the Cincinnati VAMC in November 2008, and he continued to experience nightmares and night sweats related to his PTSD.

In an October 2009 VA examination, the examiner opined that it was at least likely that the Veteran was traumatized and raped while incarcerated as the time-line was consistent with this report.  She also found that it was unlikely that the Veteran developed PTSD symptomatology which fully met the DSM-IVTR criteria and, therefore, other mental health diagnoses as applied were more probable.  The Veteran was diagnosed with alcohol dependence in partial remission, polysubstance use, by history and record review, anxiety disorder NOS provisional, and depressive disorder NOS, secondary to substance abuse.  

In considering the Veteran's testimony concerning his account of military sexual trauma and the impact on his condition due to his military sexual trauma in service which resulted in either his PTSD or anxiety disorder, the various psychiatric diagnoses including anxiety disorder and depression NOS, and the October 2009 VA examiner's conclusions that it was at least likely that the Veteran was traumatized and raped while incarcerated and that it was unlikely that the Veteran developed PTSD symptomatology which fully met the DSM-IVTR criteria and, therefore, other mental health diagnoses as applied were more probable, a VA opinion by the same examiner who performed the October 2009 VA examination is still necessary to clarify whether the Veteran's currently diagnosed anxiety disorder or depression were caused by or the result of his reported in-service personal assault, noted as military sexual trauma during active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, the RO/AMC should send the Veteran and his representative a VCAA letter pertaining to PTSD based on in-service personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(5) (2010), and should seek to obtain any information and evidence sufficiently identified by the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  Any information and evidence submitted by the Veteran and/or obtained on his behalf by VA, in response to that letter, should be associated with the claims folder.

2.  Upon completion of the development requested in paragraph 1, to the extent possible, the RO/AMC should send the claims file to the same VA examiner who performed the October 2009 VA examination (and, if said examiner is no longer available, then schedule the Veteran for a psychiatric examination by an appropriate examiner) to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if any of the record evidence indicates that a personal assault occurred.  If a psychiatric examination of the Veteran is deemed warranted, that report should include a review of the Veteran's history and current complaints, as well a comprehensive mental status evaluation and tests deemed as necessary.  In any event, the report of the study in this case is to contain a notation that the examiner reviewed the claims file, to include a copy of this remand.

The examiner is asked to offer an opinion addressing the following question:

a.  Does the information and/or evidence of record indicate that a personal assault occurred?  In making this assessment, the examiner may consider (lay and medical) evidence from sources other than the service record, and/or evidence of behavior changes following the claimed assault in this case.  (Note: The types of evidence may include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service members, or clergy; a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and/or unexplained economic or social behavior changes).

b.  If the answer to question "a" is yes, does the Veteran meet the criteria for a diagnosis of PTSD?  If so, and assuming a personal assault occurred in service as reported by the Veteran, is it at least as likely as not (50 percent or greater probability) that there is a link between any current symptoms of PTSD and that assault?

c.  If the answer to question "a" is yes, and assuming a personal assault occurred in service as reported by the Veteran, is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, to include an anxiety disorder and depression, was caused or aggravated by that assault?

d.  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, to include an anxiety disorder and depression, had its onset in service, was otherwise caused by any incident or event that occurred during service, or was manifested within the one year following the Veteran's discharge from service in May 1979?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder and depression.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


